DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).
Claims 29-48 are directed to a computer implemented method; as such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims are directed to a judicial exception (i.e. an abstract idea).

Addressing the claims under Step 2A, the claims are held to be directed to concepts similar to those found to be abstract, either as outlined in the 2014 lEG/July 2015 Update to Subject matter eligibility, or, as compared to certain decisions rendered by the courts.  The claims describe the steps providing an auction marketplace where users can bid on transportation service provided.  The addition of the limitations that narrow the idea (such as the bids/offers matching; price based routings; ratings etc.) merely aide in the description of the abstract idea and therefore do not render the claims any less abstract.
This concept is considered a fundamental economic practice inasmuch as allowing users to utilize an auction marketplace (i.e., creating a contractual relationship, and providing features that are fundamental aspects of the economy) and is considered a foundational and basic principle in the realm of commerce (see July 2015 Update: Section III (A) and buySAFE v. Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed. Cir. 2014)).  Additional fundamental economic practices have also been discussed in precedential case law and closely parallel the currently claimed economic practice of providing a user with an offer to bid (purchase) a service (transportation service provided).  Examples include the concepts of price determination for saleable goods (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)), rules/terms of the transaction (In re Smith 815 F.3d 816 (Fed. Cir. 2016)), and analyzing the financial instruments available to complete a transaction (Mortgage Grader, Inc. v. First Choice Loan Services Inc. 811 F.3d. (Fed. Cir. 2016)).

Additionally, this concept is considered a method of organizing human activity by providing a service auction and other various information requested by a user. Organizing human activity is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing transactions between people and sales activities (i.e. generating offers, and reviews and rating of service providers as well as providers), advertising, marketing, pricing, resource management, and sales activities or behaviors (see July 2015 Update: Section III (B)). Several precedential cases have found concepts relating to advertising, marketing, pricing, and sales activities or behaviors abstract. One such example is the use of advertising as an exchange or currency (Ultramercial v. Hulu 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)). Additional precedential courts have found abstract examples of organizing human activity to include structuring a sales or marketing company (in re Ferguson 558 F.3d 1359, 90 U.S.P.Q.2d 1035 (Fed. Cir. 2009)), automatic optimization of pricing in an ecommerce environment or pricing products in organization groups (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)) and managing tasks and sales force activities and resources (Accenture Global Services, GmbH v. Guidewire Software 728 F.3d 1336 (Fed. Cir. 2013)).
The claims at issue are also directed to mathematical algorithms (i.e. averaging, aggregating, adjusting, and calculating a monetary value (rating) of a service provider)) In particular, the courts have found mathematical algorithms to be abstract ideas (i.e. a mathematical procedure for converting one form of numerical representation to another in Benson, or an algorithm for calculation parameters indication an abnormal condition in Grams). The courts have found that analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.  (See Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2015) citing e.g., TLI Commc'ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v.Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRFTech, Inc. v. Int'ITrade Comm'n, 601 F.3d 1319,1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S. 63, 67 (1972)).
Finally, the concept of identifying and transmitting commodity transporting marketplace information to a user further represents ‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves. One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)). The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (,Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts provided by the guidelines and the precedential case law, and are therefore considered to be directed to an abstract idea (Step 2A: YES).
Under Step 2B, the examiner acknowledges the additional limitations (i.e. an online marketplace, interfaces with websites, interactions with websites, and various forms of software for presenting transportation auctions).  These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity.  Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Additionally, these limitations (i.e. an online transportation marketplace, interfaces with websites, interactions with websites, and various forms of software for presenting auction items to a user) are merely generic recitations of computers and networks performing basic functions and the claims amount to nothing more than implementing the abstract idea on a computer.  The limitations taken as a whole amount to nothing more than implementing the concept identifying and transmitting generic transportation auction information to a user, and carrying out an auction with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claims as a whole do not add significantly more to the abstract idea of identifying and transmitting auction information to a user.
Ultimately, the claimed machine(s) function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope [see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)].  The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself.  Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims.  As such, additional recited limitations in the dependent claims only refine the identified abstract idea further.  Further refinement of an abstract idea does not convert an abstract idea into something concrete.
Conclusion in view of the Test: Independent claims 24-43 are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-29, 33-34, 39-40 & 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abboud (US Patent Pub. 20150178642, referred to hereinafter as Abboud).  
Claims 24, 39 & 42:	Abboud disclose a method, comprising, receiving user attribute data from a plurality of users, wherein the user attribute data comprises data corresponding to one or more user attributes for the plurality of users (figure 4 & 0031, wherein location data is attribute data), determining one or more virtual hub communities based on the user attribute data, wherein a respective virtual hub community corresponds to at least a portion of the user attribute data (0031-0035 & figures 4-5), and providing a geolocation portfolio exchange for one or more geolocation portfolio units based on the one or more virtual hub communities, wherein: the one or more geolocation portfolio units correspond to one or more fractional interests in one or more geolocation portfolios (0024-0035), wherein and the geolocation portfolio exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more geolocation portfolio units (0033-0035).
Claims 25-26:	Abboud disclose the geolocation portfolio exchange is configured to allow for one or more trades of the one or more geolocation portfolio units by the plurality of users and wherein the user attribute data comprises user location data, user trading data, or combinations thereof (0033-0035).
Claim 27:	Abboud disclose the user location data comprises data determined using one or more satellite navigation systems, and wherein the user location data corresponds to one or more user locations for the plurality of users (0021-0031).
Claim 28:	Abboud disclose the user trading data comprises data corresponding to historical trading by the plurality of users, data corresponding to current trading by the plurality of users, or combinations thereof (0033-0035).
Claims 29 & 40:	Abboud disclose a respective geolocation portfolio unit of a respective geolocation portfolio comprises at least a fractional interest in one or more geolocation exchange units of the respective geolocation portfolio, wherein the one or more geolocation exchange units comprise one or more transportation capacity units, one or more freight capacity units, one or more curb side capacity units, one or more parking capacity units, one or more transportation management units, one or more toll capacity units, one or more virtual transportation capacity units, one or more advertising exchange units, one or more agriculture exchange units, one or more housing exchange units, one or more gaming exchange units, one or more finance and banking exchange units, one or more educational exchange units, one or more rental exchange units, one or more healthcare exchange units, one or more insurance exchange units, one or more blood or biomarker exchange units, or combinations thereof (0031-0033, disclose transportation management units).
Claim 33:	Abboud disclose comprising transmitting the market depth data to the plurality of users (0031-0035).
Claim 34:	Abboud disclose transmitting the market depth data comprises: receiving constraint data from a respective user, wherein the constraint data indicates a selection by the respective user of one or more conditions for a respective geolocation portfolio unit, and wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, emissions reduction, highest safety and security level for route, or combinations thereof; and transmitting the market depth data to the respective user based on at least the received constraint data (0035-0041).
Claim 43:	Abboud disclose the user location data comprises data determined using one or more satellite navigation systems (0033-0035), the user location data corresponds to one or more user locations for the plurality of users, the user trading data comprises data corresponding to historical trading by the plurality of users, data corresponding to current trading by the plurality of users, or combinations thereof or combinations thereof (0021-0035).

Allowable Subject Matter
Claims 30-32, 35-38 & 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levy (20160225115) refers to crowdsources and coordinates the operation of residential, commercial or industrial warehouses as well as vehicles for the purpose of transporting parcels. The invention also coordinates these crowdsourced facilities with non-crowdsourced warehouses and vehicles. The invention also includes an Internet marketplace that may operate as an auction, for exchanging payments for transportation and storage services rendered. Participants use communication devices to enter their daily and hourly availability into a database operated by a Cloud-hosted app. This app assigns drivers and warehouses, proposes routes, estimates pick-up and drop-off times, tracks vehicles, issue a transaction notice before an impending pick-up or drop-off, verifies the validity of each transaction and updates the custody data assigned to each parcel after an exchange. Participants utilize communication devices that allows them to send GPS data to the Cloud app.
Sweeney (20150161564) refers to a computing system operates to process multiple transport requests at one time, each of the multiple transport request specifying a pickup location that is within a geographic region. During a given interval when each of the multiple transport request are open, a pool of candidate drivers is determined within the geographic region that can fulfill one or more of the transport requests within a threshold duration of time. A driver is selected for each of the multiple transport requests. In selecting the driver, the computer system implements an optimization process to minimize an estimated time to pick up for at least one of the multiple transport requests.
Laurent (7,711,629) refers to Network-based, computer-implemented techniques and arrangements for fulfilling multi-modal freight shipment involving at least two transportation modes between a first location and a second location are disclosed. In one implementation, there is included receiving a derivative purchase request for capacity between the first location and the second location, the derivative purchase request having contract requirements that specify at least a shipment volume and a performance time. There is further included ascertaining from a database of available derivative contracts a plurality of potentially suitable derivative contracts that satisfy the contract requirements. There is also included selecting a subset of the plurality of potentially suitable derivative contracts to satisfy the derivative purchase request, the subset including at least a first derivative contract for a first mode of the two transportation modes and a second derivative contract for a second mode of the two transportation modes.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649